Citation Nr: 9906849	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-01 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from December 1955 to April 
1956.  He also claimed service with the National Guard prior 
to active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  While in service, the veteran was diagnosed as having an 
asocial personality and a schizoid personality.

2.  There is no competent medical evidence which links the 
veteran's current depression to service.

3.  There is no competent medical evidence that the veteran 
suffers from disability resulting from depression that is 
superimposed upon the personality disorders diagnosed in 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a psychiatric disorder is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his depression is etiologically 
related to his military service.  The law provides that a 
veteran is entitled to service connection for disability 
resulting from a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1131 (West 1991);  38 C.F.R. 
§ 3.303 (1998).  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997) cert. denied sub nom. Epps v. West, 118 
S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service medical records indicate that the veteran was 
admitted for psychiatric evaluation in February 1956.  The 
admitting impression was psychotic depressive reactive, rule 
out schizophrenic process and organic psychosis.  Following a 
period of observation, the veteran was diagnosed with asocial 
personality, chronic, severe.  The veteran's April 1956 
discharge examination report reflects a diagnosis of schizoid 
personality, severe.

At the May 1998 RO hearing, the veteran stated that he had 
suffered from psychiatric problems ever since leaving 
service.  He testified that he had not sought psychiatric 
treatment for his problems until 1997.  

VA medical records include a medical diagnosis of a 
psychiatric disorder, thus satisfying the requirement that 
there be competent medical evidence of a current disability.  
See Caluza.  For example, a May 1997 VA medical record 
reflects a diagnosis of depressive disorder not otherwise 
specified.  Another May 1997 VA medical record reflects a 
diagnosis of depression.

A review of the record reveals that there is no medical 
evidence showing that the veteran suffered from depression 
during service, or that the veteran's depression is related 
to service.  The Board acknowledges the veteran's contentions 
and understands his sincere belief that his current 
psychiatric problems are related to his military service.  
However, the etiology or pathology of a disability or disease 
involves a medical question that the veteran is not qualified 
to answer.  "Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of section 5107(a); where the determinative issue 
does not require medical expertise, lay testimony may suffice 
by itself."  Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  
In the present case, there is no competent evidence in the 
form of medical evidence linking the veteran's current 
psychiatric disorder (depression) to service.  Further, while 
it is true that the veteran's testimony from the May 1998 RO 
hearing does represent evidence of a continuity of 
symptomatology, there is no medical opinion relating his 
current psychiatric disorder to that symptomatology and, 
under such circumstances, the claim is not well grounded.  
Savage, supra.

A review of the veteran's service medical records reveals 
that the veteran was not diagnosed with an Axis I psychiatric 
disability during service.  Instead, the veteran was 
diagnosed with a personality disorder.  Inasmuch as the 
veteran may be claiming service connection for the 
personality disorder manifested during service, the Board 
observes that personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c) (1998); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Therefore, this aspect of the claim must be denied as lacking 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  38 C.F.R. § 4.127 (1998).  However, in this case, 
there is no competent medical evidence that the veteran 
suffers from disability resulting from depression that is 
superimposed upon the personality disorders diagnosed in 
service.

In short, the Board must deny the veteran's claim for service 
connection for a psychiatric disorder as not well grounded.  
As the claim is not well grounded, the VA has no further duty 
to assist him in developing the record to support his claim.  
See Epps, 126 F. 3d at 1467-68.  By this decision, the Board 
is informing the veteran that competent medical evidence of 
causation is required to render his claim well grounded.  See 
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The Board is aware of no circumstances in 
this matter which would put VA on notice that relevant 
evidence may exist or could be obtained, which, if true, 
would make the claim for service connection "plausible."  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).



ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


